DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Claims 3-6 and 11 stand rejected under Section 102.  Claims 9 and 10 stand rejected under Section 103.  Claims 1-11 stand rejected under Section 112(a) for lack of enablement.  Claims 3-11 stand rejected under Section 112(b).  Claims 3-11 stand objected to.  The specification, abstract, and drawings stand objected to.  Claims 1, 2, 7, and 8 have been indicated as having allowable subject matter if the Section 112 rejections and claim objections were addressed.
Applicants amended claim 3 and canceled claims 1, 2, 4, and 6-8.  Applicants provided amendments to the abstract and specification, and provided replacement drawings.  Applicants later filed a supplemental amendment with the specification and abstract changes on separate sheets.  Applicants argue that the application is in condition for allowance.
Turning first to the abstract: Applicants’ September 27, 2021 amendment addresses the objection to the abstract and is accepted and entered.  No new matter has been added.  The previously noted objection to the abstract is withdrawn.
Specification objections: Applicants’ September 27, 2021 amendments to the specification address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.

Claim objections: Applicants’ amendments to the claims address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Section 112(a) enablement rejections: Applicants’ cancellation of claims 1 and 2 render moot the rejections of these claims.  The Section 112(a) rejection of these claims is withdrawn as moot.  Applicants’ amendments to claim 3 address the Section 112(a) rejections of the remaining claims and are accepted and entered.  No new matter has been added.  The previously noted Section 112(a) rejections are withdrawn.
Section 112(b) rejections: Applicants’ amendments to the claims address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 102 rejections and Section 103 rejections: Applicants’ amendments to claim 3 overcome the previously noted Section 102 and Section 103 rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 102 and Section 103 rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 3, 5, and 9-11 are allowed.
Note: No Examiner Amendments are made with this Examiner’s Comment.

Note for internal USPTO staff
Enter the Abstract and Specification amendments in the September 27, 2021 supplement filing.  Do not enter the Abstract and Specification amendments included in the September 14, 2021 filing.

Reasons for Allowance
Claims 3, 5, and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 3: The claim has been found allowable because the prior art of record does not disclose “wherein the optical components or the electronic components of the top surface of the slope material laver comprise thin film transistors, capacitors, and wires”, in combination with the remaining limitations of the claim.
With regard to claims 5 and 9-11: The claims have been found allowable due to their dependency from claim 3 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897